

[himeshbhiseletterofem_image1.gif]
July 31, 2014
Himesh Bhise


Dear Himesh:
Synacor, Inc. (the “Company”) is pleased to offer you employment on the
following terms:
1.     Position, Term. Your title will be Chief Executive Officer, and you will
at all times report to the Company’s Board of Directors (the “Board”). This is a
full-time exempt position. While you render services to the Company, you will
not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company. By signing this letter agreement (the “Agreement”), you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company. Upon
commencement of your employment you will be appointed to the Company’s Board.
Without limiting Section 9, the term of this Agreement shall commence on August
4, 2014 (the “Effective Date”), which shall be the date your employment with the
Company commences, and shall continue thereafter for an initial period ending on
the third anniversary of the Effective Date. On the third anniversary of the
Effective Date and on each successive anniversary of the Effective Date
thereafter, this Agreement shall be automatically renewed for successive
one-year periods subject to termination by either party upon providing written
notice of such termination at least sixty (60) days prior to the end of any such
period (the “Term”).
2.     Cash Compensation. The Company will pay you a starting salary at the rate
of $400,000 per year, payable in accordance with the Company’s standard payroll
schedule. This salary will be subject to increase, but not decrease, pursuant to
the Company’s employee compensation policies in effect from time to time. In
addition, you will be eligible to be considered for an incentive bonus for each
fiscal year of the Company. The bonus (if any) will be awarded based on
objective and/or subjective criteria established and approved by the Board or
its Compensation Committee after consultation with you. Your target bonus will
be equal to 100% of your then annual base salary. Any bonus for the fiscal year
in which your employment begins will be prorated, based on the number of days
you are employed by the Company during that fiscal year. The bonus for a fiscal
year will be paid after the Company’s books for that year have been closed (but
in any event within 2½ months after the close of that fiscal year) but only if
you are employed by the Company at the time of payment, except as is otherwise
provided in Section 6. The determinations of the Board with respect to your
bonus will be final and binding. In addition, upon the commencement of your
employment, the Company will pay you a signing bonus of $40,000.
3.    Employee Benefits. As a regular employee of the Company, you will be
eligible to participate in all Company-sponsored benefits provided to executive
officers. In addition, you will be entitled to paid vacation in accordance with
the Company’s vacation policy, as in effect from time to time.
4.    Equity Compensation. Upon commencement of your employment, you will
receive a grant of an option to purchase 2,001,338 shares of the Company’s
common stock (representing 6% of the Company’s common stock on a fully diluted
and as converted basis) (the “Grant”). You will vest in 25% of the Grant on the
one year anniversary of your employment, and the balance of the Grant will vest
in equal monthly installments over the next 36 months. In

    



--------------------------------------------------------------------------------



addition, (a) if the Company undergoes a Change of Control before your service
with the Company terminates and, within twelve months after such Change of
Control the Company (or the surviving corporation) terminates your employment
for any reason other than Cause or Permanent Disability or you terminate your
employment for Good Reason and a Separation occurs, then (1) if such Change of
Control occurs within the first 12 months after the Effective Date, the vested
portion of the Grant shall be determined by adding 36 months to your actual
service, and (2) if such Change of Control occurs after the date that is 12
months after the Effective Date, then 100% of the then unvested shares of your
Grant will immediately vest and be exercisable and (b) if the Company terminates
your employment for any reason other than Cause or Permanent Disability or you
terminate your employment for Good Reason, in each case prior to a Change of
Control, and a Separation occurs, then the vested portion of the Grant shall be
determined by adding 12 months to your actual service.
5.     Travel Expenses. Your principal place of business will be at the
Company’s headquarters in Buffalo, NY. You agree to rent an apartment in the
Buffalo, NY area within four months after your commencement of employment. The
Company will reimburse you for reasonable travel expenses commuting from the
Philadelphia, PA area to the Company’s headquarters and will provide a stipend
of $2,000 per month for an apartment and other living expenses in the Buffalo,
NY area.
6.    Severance Pay.
(a)    General. Subject to this Section 6 and the other terms and conditions of
this Agreement, you or the Company may terminate your employment at any time for
any reason or no reason. If the Company terminates your employment without
Cause, or terminates this Agreement prior to the Effective Date, or if you
terminate your employment for Good Reason, and a Separation occurs (a “Qualified
Termination”), then you will be entitled to the benefits described in this
Section 6. However, this Section 6 will not apply unless you (i) have returned
all Company property in your possession, (ii) have resigned as a member of the
Boards of Directors of the Company and all of its subsidiaries, to the extent
applicable, and (iii) have executed a general release of all claims that you may
have against the Company or persons affiliated with the Company with respect to
your employment or termination of your employment. The release will be in the
form attached hereto as Exhibit A. You must execute and return the release on or
before the date specified by the Company in the prescribed form (the “Release
Deadline”). The Release Deadline will in no event be later than 50 days after
your Separation. If you fail to return the release on or before the Release
Deadline, or if you revoke the release, then you will not be entitled to the
benefits described in this Section 6. If your employment terminates for any
reason other than a Qualified Termination, then you will be entitled only to
payment of salary and benefits accrued through the date of your termination and
any rights to benefits otherwise provided for under the terms of the applicable
employee benefit plan.
(b)    Salary Continuation. If you experience a Qualified Termination then (i)
the Company will continue to pay your then-annual base salary for a period of
twelve months after your Separation, (ii) the Company will pay you any earned
but unpaid bonus for the year preceding the year in which your employment is
terminated, payable on the same date as bonuses are paid to other executives
with respect to such fiscal year and (iii) if you are eligible for and properly
elect to continue group health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) after your Separation, the Company will pay
the monthly premium under COBRA for you and, if applicable, your dependents for
a twelve-month period following your Separation. In addition, if such Qualified
Termination occurs within 12 months following a Change of Control, then the
Company will also pay you an amount equal to your annual target bonus amount for
the year in which the termination occurs, payable in installments accordance
with the Company’s standard payroll procedures over a twelve-month period. Your
base salary will be paid at the rate in effect at the time of your Separation
and in accordance with the Company’s standard payroll procedures. The salary
continuation payments and, if applicable, target bonus payments, will commence
on the Company’s first payroll that occurs on or following the 61st day after
your Separation and, once they commence, will include any unpaid amounts accrued
from the date of your Separation. Any amounts you earn through subsequent
employment or otherwise shall not reduce any payments to which you are entitled
hereunder.

    
2



--------------------------------------------------------------------------------



(c)    Section 409A. For purposes of Section 409A of the Code, each salary
continuation payment under Section 6(b) is hereby designated as a separate
payment. If the Company determines that you are a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of your Separation, then
(i) the salary continuation payments under Section 6(b), to the extent that they
are subject to Section 409A of the Code, will commence on the first business day
following the earlier of (a) the expiration of the six-month period measured
from the Separation or (b) your death after your Separation and (ii) the
installments that otherwise would have been paid during the first six months
after your Separation will be paid in a lump sum when the salary continuation
payments commence. Additionally, in the event that following this Agreement’s
effective date Company reasonably determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A of the Code, Company
and you shall work together to adopt such amendments to this Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of compensation and benefits provided with respect to this Agreement
or (y) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance. With respect to expenses eligible for
reimbursement or any in-kind benefits to be paid or provided under the terms of
the Agreement, (i) the amount of such expenses eligible for reimbursement in any
taxable year or in-kind benefits provided during any tax year shall not affect
the expenses eligible for reimbursement or in-kind benefits to be provided in
another taxable year, (ii) any reimbursements of such expenses shall be made no
later than the end of the calendar year following the calendar year in which the
related expenses were incurred and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for any other benefit.
(d)    Potential Payment Reduction. Notwithstanding any other provisions in this
Agreement, in the event that any payment or benefit received or to be received
by you (including, without limitation, any payment or benefit received in
connection with a Change in Control or the termination of your employment,
whether pursuant to the terms of this Agreement or any other plan, program,
arrangement or agreement) (all such payments and benefits, together, the “Total
Payments”) would be subject (in whole or in part) to any excise tax imposed
under Section 4999 of the Code, or any successor provision thereto (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, agreement,
arrangement or program, the Total Payments shall be reduced (but in no event to
less than zero) in the following order to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax: (i) cash payments
that do not constitute deferred compensation within the meaning of Section 409A
of the Code, (ii) acceleration of vesting of equity and equity-based awards and
non-cash benefits that do not constitute deferred compensation within the
meaning of Section 409A of the Code and (iii) all other cash payments,
acceleration of vesting of equity and equity-based awards and non-cash benefits
that do constitute deferred compensation within the meaning of Section 409A of
the Code (the payments and benefits in clauses (i), (ii) and (iii), together,
the “Potential Payments”); provided, however, that the Potential Payments shall
only be reduced if (a) the net amount of the Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments), is greater than or equal to (b) the net amount of the Total
Payments without such reduction (but after subtracting the net amount of
federal, state, municipal and local income taxes on such Total Payments and the
amount of Excise Tax to which you would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments). All determination under this Section 6(d) shall be made by a
nationally recognized accounting firm or law firm selected by the Company (the
“Tax Advisor”). The Company and you will each provide the Tax Advisor access to
and copies of any books, records and documents in the possession of the Company
or Employee, as the case may be, reasonably requested by the Tax Advisor, and
otherwise cooperate with the Tax Advisor in connection with the preparation and
issuance of the determinations and calculations contemplated by this Section
6(d).

    
3



--------------------------------------------------------------------------------



7.    Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit B.
8.    Attorneys’ Fees. The Company shall reimburse you for all reasonable legal
fees and expenses incurred in connection with his review and negotiation of this
offer letter and documentation with respect to his Option executed in connection
herewith, subject to appropriate documentation of same, up to a maximum of
$5,000.
9.    Withholding Taxes. All forms of compensation referred to in this Agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You are encouraged to obtain your own tax
advice regarding your compensation from the Company. You agree that the Company
does not have a duty to design its compensation policies in a manner that
minimizes your tax liabilities, and you will not make any claim against the
Company or the Board related to tax liabilities arising from your compensation.
10.    Interpretation, Amendment and Enforcement. This Agreement and the
exhibits hereto constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company. This Agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this Agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this Agreement or arising out of, related to, or in any way connected with, this
Agreement, your employment with the Company or any other relationship between
you and the Company (the “Disputes”) will be governed by New York law, excluding
laws relating to conflicts or choice of law. You and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in New
York in connection with any Dispute or any claim related to any Dispute.
11.    Assignment. This Agreement and all of your rights and obligations
hereunder are personal to you and may not be transferred or assigned by you at
any time. This Agreement shall be binding on any successor to the Company in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. As used in this Agreement, the
“Company” shall mean the Company and any successor to all or substantially all
of its business and/or assets, which assumes and agrees to perform this
Agreement by operation of law, or otherwise. This Agreement shall inure to the
benefit of and be enforceable by you and your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you should die while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to his
estate.
12.    Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally
delivered in writing to the person being served or the designated officer of the
corporate party being served; deposited in the United States mail, first class,
registered or certified with return receipt requested, postage prepaid and
addressed as specified below to the person otherwise designated, on the date of
receipt, refusal or non-delivery indicated on the return receipt; sent by
overnight mail; or sent by telecopier; and addressed to the Company at its
headquarters and to you at your most recent address on file with the Company.
13.    Indemnification. You and the Company will enter into an indemnification
agreement, in the form attached hereto as Exhibit C.
14.    Definitions. The following terms have the meaning set forth below
wherever they are used in this Agreement:
“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) your material breach of Agreement or the
Proprietary Information and Inventions Agreement between you and the Company,
(c) your material failure to

    
4



--------------------------------------------------------------------------------



comply with the Company’s material written policies or rules, (d) your
conviction of, or your plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any State, or (e) your gross negligence or willful
misconduct in the performance of your duties, provided that, in the case of
clauses (c) or (e), (A) the Company has given written notice to you of the facts
and circumstances as the basis for a termination for Cause within 30 days
following the Company’s knowledge of such facts and circumstances, (B) you do
not remedy the circumstances constituting Cause within 10 business days after
receipt of such notice to cure, and (C) the Company terminates you within 120
days following its knowledge of such facts and circumstances.
“Change of Control” means:
(a)    the consummation of any merger or consolidation of the Company with or
into another corporation other than a merger or consolidation in which the
holders of more than 50% of the shares of capital stock of the Company
outstanding immediately prior to such transaction continue to hold (either by
the voting securities remaining outstanding or by their being converted into
voting securities of the surviving entity) more than 50% of the total voting
power represented by the voting securities of the Company, or such surviving
entity, outstanding immediately after such transaction;
(b)    the sale, transfer or other disposition of all or substantially all of
the Company’s assets;
(c)    a change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:
(i)    had been directors of the Company on the date 24 months prior to the date
of such change in the composition of the Board (the “Original Directors”); or
(ii)    were appointed to the Board, or nominated for election to the Board,
with the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or
(d)    Any transaction or series of related transactions as a result of which
any person becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
but shall exclude (i) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.
A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction. In addition, a
transaction will not constitute a Change of Control unless such transaction also
constitutes a “change in control event” as defined in Treasury Regulation
§1.409A-3(i)(5).
“Code” means the Internal Revenue Code of 1986, as amended.
“Good Reason” means the occurrence of any of the following, without your consent
(i) a material diminution in your duties, authority, responsibilities or title
(which shall include for the avoidance of doubt, serving as a member of the
Board or reporting directly to the Board), (ii) a reduction in your then current
salary or bonus target

    
5



--------------------------------------------------------------------------------



percentage, (iii) the Company’s material breach of this Agreement, (iv) the
requirement that you relocate your family and primary residence or (v) the
Company provides a notice of non-renewal of the then-current Term; provided that
(A) you have given written notice to the Company of the facts and circumstances
as the basis for a resignation for Good Reason within 30 days following your
knowledge of such facts and circumstances, (B) the Company does not remedy the
circumstances constituting Good Reason within 30 business days after receipt of
such notice to cure, which cure in the event that it relates to subsection (ii)
shall include a retroactive adjustment in compensation, and (C) you resign
within 120 days following your knowledge of such facts and circumstances.
“Permanent Disability” means that you are unable to perform the essential
functions of your position, with or without reasonable accommodation, for a
period of at least 120 consecutive days because of a physical or mental
impairment.
“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.
* * * * *

    
6



--------------------------------------------------------------------------------



We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this Agreement and the enclosed Proprietary
Information and Inventions Agreement and Indemnification Agreement and returning
them to me. As required by law, your employment with the Company is contingent
upon your providing legal proof of your identity and authorization to work in
the United States.


Himesh, we are very pleased to be presenting you with this offer. We are
confident that your skills, enthusiasm and professionalism will add to Synacor’s
success while creating the opportunities and rewards that will help you achieve
your professional goals. We look forward to having you as a part of our team.


Very truly yours,
 
SYNACOR, INC.
 
 
 
 
/s/ Jordan Levy
 
JORDAY LEVY
 
CHAIRMAN OF THE BOARD OF DIRECTORS
 





I have read and accept this employment offer:




 
/s/ Himesh Bhise
 
Signature of Himesh Bhise
 




 
Dated:
July 31, 2014
 

    
Attachments


Exhibit A: Form of Release
Exhibit B: Proprietary Information and Inventions Agreement
Exhibit C: Indemnification Agreement

    
7

